Citation Nr: 1603401	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996 and from June 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbar spine disability, a review of the claims file shows that the Veteran's last VA spine examination was in September 2011, over four years ago.  In a correspondence received by the RO in May 2014, the Veteran's representative indicated that the Veteran was experiencing radiculopathy in his lower extremities.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate his claim for an increased rating.  

Regarding the Veteran's claim for TDIU, he asserts that his service-connected disabilities have rendered him unable to maintain substantially gainful employment.  The Veteran is service connected for posttraumatic stress disorder (PTSD), a lumbar spine disability and tinnitus.

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4.16(a) (2015).  The Veteran meets the schedular requirements for TDIU consideration during this appeal as his disabilities are currently 80 percent disabling and his PTSD is rated 70 percent disabling since April 15, 2011. 

The Veteran has stated that due to his service-connected PTSD symptoms, he is unable to control his anger and that it is difficult to be around people.  A March 2014 medical opinion indicated a review of the Veteran's records that showed that the Veteran had lost impulse control at work and had broken a printer in 2011.  The record also showed that, more recently, he had used unnecessary force at work and was fired.  Since the incidents were interpreted as a "spike" in symptoms, it was determined that the Veteran did not appear unemployable.  The opinion also noted a review of VA counseling notes dated in October 2013 and December 2013 that reflected that the Veteran was working in a night shift position and then had been laid off, respectively.  The VA examiner opined that it was expected that the Veteran would perform adequately in a low-stress job that allowed him to work alone and at his own pace.  Another March 2014 VA medical opinion notes that neither the Veteran's lumbar spine disability nor tinnitus disability would prevent sedentary employment.  

In this case, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  First, a review of the record does not reflect that VA records noted by the March 2014 VA examiner have been associated with the Veteran's claims file.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be electronically obtained.  In addition, relevant ongoing medical records should be requested.

Second, based on the evidence, the Board finds that a VA examination regarding the Veteran's employability as a result of all service-connected disabilities is necessary.  The examiner must provide and opinion regarding the effects of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability to secure or follow substantially gainful employment with consideration of his education and vocational background.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include VA counseling notes dated in October 2013 and December 2013.  Any negative response should be in writing and associated with the claims folder.

2.  Schedule the Veteran for a VA back examination by an appropriate medical professional to determine the current level of severity of his service-connected lumbar spine disability.  The entire electronic claims file must be reviewed by the examiner.  All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

Further, the examiner should discuss the nature and severity of any radiculopathy or neuropathy found to be present, to include the Veteran's report of radiating leg pain. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining the impact of his service-connected disabilities on his occupational functioning.  The examiner should review the Veteran's electronic claims file and obtain a history from the Veteran regarding his educational background and work history. 

The examiner should comment on the effect of the Veteran's service-connected disabilities, either individually or in the aggregate, on his ability of obtaining and maintaining substantially gainful employment.  In providing this opinion, the examiner must consider the Veterans' service-connected disabilities, his employment history and his education level, but must not consider his age or nonservice-connected disability.

The examination report must include a complete rationale for any opinion expressed.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

